Exhibit 10(a)(xv)
(HEINZ LOGO) [l32433al3243301.gif]
H. J. Heinz Company Annual Incentive Plan
(as amended and restated effective January 1, 2008)
Article 1. Establishment and Purpose
1.1 Establishment of the Plan. H.J. Heinz Company (the “Company”), hereby
establishes an annual incentive compensation plan to be known as the “H. J.
Heinz Company Annual Incentive Plan” (the “Plan”). The Plan permits the awarding
of annual cash incentive awards to certain salaried employees of the Company,
its subsidiaries, and affiliates based on the achievement of preestablished
performance goals.
     An award period under the Plan shall be the fiscal year of the Company;
provided, however, that the Committee (as defined in Section 2.1) may establish
any shorter or longer period as it deems appropriate under the circumstances
(hereinafter, an “Award Period”).
     The effective date of the Plan was April 28 1994 (the “Effective Date”).
The effective date of this amended and restated version of the Plan is
January 1, 2008. The Plan shall remain in effect until terminated by the Board
of Directors of the Company (the “Board”).
1.2 Purpose. The primary purposes of the Plan are to motivate Participants
toward achieving annual goals that are within business unit and/or individual
control; encourage teamwork in various segments of the Company; and reward
performance with pay that varies in relation to the achievement of
preestablished goals. The Plan is intended to apply to salaried employees of the
Company, its subsidiaries, and affiliates in the United States and throughout
the world, as determined and selected by the Committee.
Article 2. Administration
2.1 The Committee. The Plan shall be administered by the Management Development
and Compensation Committee of the Board or another successor Committee appointed
by the Board (the “Committee”). The members of the Committee shall be appointed
by, and shall serve at the discretion of, the Board.
2.2 Authority of the Committee. Except as limited by law or by the Company’s
Articles of Incorporation or Bylaws, and subject to the provisions herein, the
Committee shall have authority to select Participants (as defined in
Section 3.2) in the Plan; determine the size and types of awards; determine the
terms and conditions of earning awards; interpret the Plan; establish, amend, or
waive rules and regulations for the Plan’s administration; and, subject to
Articles 7 and 10, amend the terms and conditions of the Plan, including
outstanding Award Opportunities (as defined in Section 4.1). Further, the

- 1 -



--------------------------------------------------------------------------------



 



Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan. As permitted by law, the Committee
may delegate any of its authority granted under the Plan to such other person or
entity it deems appropriate, including, but not limited to, senior management of
the Company.
2.3 Guidelines. Subject to the provisions herein, the Committee may adopt
written guidelines for the implementation and administration of the Plan.
2.4 Decisions Binding. All determinations and decisions of the Committee arising
under the Plan shall be final, binding, and conclusive upon all parties.
Article 3. Eligibility and Participation
3.1 Eligibility. Full-time salaried employees of the Company, its subsidiaries,
and affiliates shall be eligible to be selected to participate in the Plan in
any Award Period. In addition, the Chief Executive Officer of the Company may
select part-time employees, except for the Named Executive Officers (as defined
in Article 7), to be eligible to participate in the Plan
3.2 Participation. No later than the earlier of ninety (90) days after the
commencement of the applicable Award Period or the completion of twenty-five
percent (25%) of such Award Period, the Committee shall, in its discretion,
determine the eligible employees who shall participate in the Plan
(collectively, the “Participants”) during such Award Period.
3.3 Partial Award Period Participation. Except as provided in Article 7 herein,
an employee who becomes eligible after the beginning of an Award Period may
participate in the Plan for that Award Period. Such situations may include, but
are not limited to: (a) new hires; (b) promotions from a position which did not
previously meet the eligibility criteria; or (c) transfers from an affiliate
which does not participate in the Plan. Notwithstanding the foregoing, an
employee must have been eligible to participate in the Plan for at least three
(3) months during the applicable Award Period to receive an award under the
Plan.
     The Committee, in its sole discretion, retains the right to prohibit or
allow participation in the Initial Award Period of eligibility for any of the
aforementioned employees.
3.4 No Right to Participate. No Participant or other employee shall, at any
time, have a right to be selected for participation in the Plan for any Award
Period, despite having previously participated in the Plan.

- 2 -



--------------------------------------------------------------------------------



 



Article 4. Award Determination
4.1 Performance Measures and Performance Goals. Subject to Article 7 herein,
prior to the beginning of each Award Period, or as soon as practicable
thereafter the Committee shall select performance measures and shall establish
performance goals for that Award Period. Such performance measures need not be
the same for all Participants.
     Participants shall be grouped into categories (“Participant Categories”),
as determined by the Committee based on level of responsibility. With respect to
each Participant Category, the Committee shall establish ranges of performance
goals which correspond to various levels of incentive award payment amounts
(Award Opportunities”) for the Award Period. Each range of performance goals
shall include a level of performance at which one hundred percent (100%) of the
targeted incentive award (“Target Incentive Award”) may be earned. In addition,
each range of performance goals shall include levels of performance above and
below the one hundred percent (100%) performance level.
     After the performance goals are established, the Committee will align the
achievement of the performance goals with Award Opportunities (as described in
Section 4.2 herein), such that the level of achievement of the preestablished
performance goals at the end of the Award Period will determine the actual
annual award amount (“Final Awards”). Except as provided in Article 7 herein,
the Committee shall have the authority to exercise subjective discretion in the
determination of Final Awards with respect to any or all Participants, as well
as the authority to delegate the ability to exercise subjective discretion in
this respect.
4.2 Award Opportunities. Prior to the beginning of each Award Period or as soon
as practicable thereafter, the Committee shall establish, in writing, Award
Opportunities which correspond to various levels of achievement of the
preestablished performance goals. The established Award Opportunities shall vary
in relation to the Participant Categories and may vary among affiliates and
business units of the Company. Except as provided in Article 7 herein, in the
event a Participant changes Participant Categories during an Award Period, the
Participant’s Award Opportunity may be adjusted to reflect the amount of time in
each Participant Category during the Award Period.
4.3 Adjustment of Performance Goals and Award Opportunities. Once established,
performance goals normally may not be changed during the Award Period. However,
except as provided in Article 7 herein, if the Committee determines that
external changes or other unanticipated business conditions have materially
affected the fairness of the goals, then the Committee may approve appropriate
adjustments to the performance goals (either upward or downward) during the
Award Period as such goals apply to the Award Opportunities of specified
Participants.
     Notwithstanding any other provision of the Plan, in the event of any change
in corporate capitalization, such as a stock split, or a corporate transaction,
such as any merger, consolidation, separation, including a spin-off, or other
distribution of stock or

- 3 -



--------------------------------------------------------------------------------



 



property of the Company, any reorganization (whether or not such reorganization
comes within the definition of such term in Code Section 368), or any partial or
complete liquidation of the Company, such adjustment shall be made in the Award
Opportunities and/or the performance measures or performance goals related to
the then-current Award Period as may be determined to be appropriate and
equitable by the Committee, in its sole discretion, to prevent dilution or
enlargement of rights; provided, however, that subject to Article 7 herein, any
such adjustment shall not be made with respect to Named Executive Officers (as
defined in Article 7) if it would eliminate the ability of Award Opportunities
held by Named Executive Officers to qualify for the “performance-based”
exemption under Section 162(m) of the Internal Revenue Code (the “Code”).
4.4 Final Award Determinations. At the end of each Award Period, Final Awards
shall be computed for each Participant as determined by the Committee. Subject
to Article 7 herein, Final Awards may vary above or below the Target Incentive
Award, based on the level of achievement of the preestablished Company-wide,
business unit or affiliate, and/or individual performance goals, as applicable.
In addition, except as provided in Article 7 herein, the Committee shall have
the authority to reduce or eliminate Final Award determinations of any or all
Participants, based upon any objective or subjective criteria it deems
appropriate.
4.5 Final Award Limit. The Committee may establish guidelines governing the
maximum Final Awards that may be earned by Participants (either in the
aggregate, by Participant Category, or among individual Participants) in each
Award Period. The guidelines may be expressed as a percentage of Company-wide,
business unit, or affiliate goals or financial measures, or such other measures
as the Committee shall determine; provided, however, that the maximum payout
with respect to a Final Award payable to any one Participant in connection with
performance in any one (1) Award Period shall be four million dollars
($4,000,000).
     Notwithstanding the foregoing, the aggregate of all payments of Final
Awards under the Plan for any Award Period shall not exceed, for each such Award
Period, the sum of: (a) three percent (3%) of the net income of the Company and
its consolidated subsidiaries, before taxes and before giving effects to
extraordinary items, before taxes on income, and before deductions for minority
interests and the amounts of payments of Final Awards under the Plan
(“Consolidated Pre-tax Net Income”), and (b) five percent (5%) of Consolidated
Pre-tax Net Income in excess of a twelve percent (12%) return on “Shareholders”
Equity” in the Company. For purposes of this Plan, “Shareholders’ Equity” is the
consolidated capital and surplus of the Company and its consolidated
subsidiaries at the beginning of the Award Period to which the Final Award
payments relate.
4.6 Threshold Levels of Performance. The Committee may establish minimum levels
of performance goal achievement, below which no payouts of Final Awards shall be
made to any Participant.

- 4 -



--------------------------------------------------------------------------------



 



Article 5. Payment of Final Awards
5.1 Form and Timing of Payment. Subject to the terms and conditions as
established by the Committee prior to the payment of Final Awards, Participants
shall have the election to choose from among the following three (3) methods of
payment of Final Awards under the Plan:
(a) Receive payment in cash as soon as practicable following the determination
of the Final Award;
(b) Consistent with the provisions of Section 12 and the rules of Code
Section 409A, defer receipt of payment into the H. J. Heinz Company Executive
Deferred Compensation Plan, as amended and restated effective January 1, 2005,
and as further amended from time to time, or such other deferred compensation
plan of the Company as designated by the Committee under which deferrals of
Award Opportunities under this Plan are permitted (the “Deferred Compensation
Plan”), provided that the Participant is eligible and selected to participate in
the Deferred Compensation Plan during the applicable Award Period; or
(c) Consistent with the provisions of Section 12 and the rules of Code
Section 409A, if applicable, defer receipt of payment into a tax-qualified
retirement savings plan sponsored by the Company (as applicable, the “Savings
Plan”); provided, however, that the Participant must be eligible to make
deferrals under the Savings Plan, and provided further that the administrator of
the Savings Plan may place such terms, conditions, or restrictions on any
election made under this Section 5.1(c) as it deems appropriate, including, but
not limited to, additional restrictions on or requirements for eligibility to
make such deferrals.
     In its discretion, the Committee may establish terms and conditions which
permit each Participant to divide the total amount of his/her Final Award in any
Award Period among two (2) or more of the methods of payment described in this
Section 5.1.
5.2 Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company. To the extent that any party acquires a right to
receive payments under the Plan, such right shall be equivalent to that of an
unsecured general creditor of the Company.
Article 6. Termination of Employment
6.1 Termination of Employment Due to Death, Disability, or Retirement. In the
event a Participant’s employment is terminated by reason of death, disability
(as determined in each case by the Committee or such other person designated
pursuant to Section 2.2), or retirement (as defined in the Company’s Employees
Retirement and Savings Plan or under any other retirement plan of the Company or
of a subsidiary of the Company), the Final Award determined in accordance with
Article 4 herein shall be

- 5 -



--------------------------------------------------------------------------------



 



reduced to reflect participation prior to employment termination only. The
reduced award shall be determined by multiplying said Final Award by a fraction;
the numerator of which is the number of full months of employment in the-Award
Period through the date of employment termination, and the denominator of which
is twelve (12). In the case of a Participant’s disability, the employment
termination shall be deemed to have occurred on the date all of the conditions
of disability have been satisfied, as determined by the Committee.
     Notwithstanding any election made by a Participant pursuant to Section 5.1
herein, the Final Award thus determined shall be paid in cash at the same time
as awards for active Participants are paid after the completion of the Award
Period.
6.2 Termination of Employment for Other Reasons. Except as provided in Article 9
herein, in the event that a Participant’s employment is terminated prior to
completion of an Award Period for any reason other than death, disability, or
retirement, all of the Participant’s rights to a Final Award for such Award
Period shall be forfeited. However, except in the event of an involuntary
employment termination for “Cause,” the Committee (or such other person
designated pursuant to Section 2.2), in its sole discretion, may pay a prorated
award for the portion of the Award Period that the Participant was employed by
the Company, computed as determined by the Committee. Any such prorated award
shall be paid at the same time as awards for active Participants are paid after
the completion of the Award Period.
     For purposes of this Plan, “Cause” means (a) willful misconduct by a
Participant that is materially detrimental to the Company; or (b) the conviction
of a Participant for the commission of a felony or crime involving moral
turpitude; provided, however, that if the Participant has entered into an
employment agreement that defines “Cause,” and is binding as of the date of
employment termination, such definition shall apply. “Cause” under either (a) or
(b) shall be determined in good faith by the Committee.
Article 7. Named Executive Officers
7.1 Applicability of Article 7. The provisions of this Article 7 shall apply
only to those executive officers whose compensation is required to be reported
in the Company’s proxy statement pursuant to Item 402(a)(3)(i) and (ii) of
Regulation S-K under the general rules and regulations under the Securities
Exchange Act of 1934, as amended (“Named Executive Officers”). In the event of
any inconsistencies between this Article 7 and the other Plan provisions as they
pertain to Named Executive Officers, the provisions of this Article 7 shall
control.
7.2 Establishment of Award Opportunities. Except as provided in Sections 7.8 or
7.9 herein, Award Opportunities for Named Executive Officers shall be
established as a function of each Named Executive Officer’s “Base Salary.” No
later than the earlier of ninety (90) days after the commencement of the
applicable Award Period or the completion of twenty-five percent (25%) of such
Award Period, the Committee shall establish, in writing, various levels of Final
Awards which will be paid with respect to specified levels of attainment of the
preestablished performance goals.

- 6 -



--------------------------------------------------------------------------------



 



     For purposes of this Article 7, “Base Salary” shall mean, as to any
specific Award Period, a Participant’s regular annual salary rate as of the
first day of the Award Period. Regular salary shall not be reduced by any salary
reduction contributions made to any qualified retirement plan or other deferred
compensation plans of the Company, but shall not include any payments under this
Plan or any other bonuses, incentive pay, or special awards.
7.3 No Partial Award Period Participation. A Named Executive Officer who becomes
eligible after Award Opportunities have been established in an Award Period
pursuant to Section 7.2 may first participate in the Plan in the succeeding
Award Period.
7.4 Components of Award Opportunities. Each Named Executive Officer’s Award
Opportunity shall be based on: (a) the Named Executive Officer’s Target
Incentive Award; (b) the potential Final Awards corresponding to various levels
of achievement of the preestablished performance goals as established by the
Committee; and (c) World Headquarters, business unit or affiliate performance,
as applicable, in relation to the preestablished performance goals.
     Except as provided in Sections 7.8 or 7.9 herein, performance measures
which may serve as determinants of Named Executive Officers’ Award Opportunities
shall be limited to the following measures:
(a) Earnings per share;
(b) Return on assets;
(c) Return on equity;
(d) Return on capital;
(e) Net profit after taxes;
(f) Net profit before taxes; and
(g) Economic value added.
7.5 No Mid-Year Change in Award Opportunities. Except as provided in
Sections 7.8 or 7.9 herein, each Named Executive Officer’s Final Award shall be
based exclusively on the Award Opportunity levels established by the Committee
pursuant to Section 7.2.

- 7 -



--------------------------------------------------------------------------------



 



7.6 Performance Goals. Except as provided in Sections 7.8 or 7.9 herein,
performance goals shall not be changed following their establishment, and Named
Executive Officers shall not receive any payout when the minimum performance
goals are not met or exceeded.
7.7 Individual Performance and Discretionary Adjustments. Except as provided in
Sections 7.8 or 7.9 herein, subjective evaluations of individual performance of
Named Executive Officers shall not be reflected in their Final Awards. However,
the Committee shall have the discretion to decrease or eliminate the amount of
the Final Award otherwise payable to a Named Executive Officer.
7.8 Amendments. Except as provided in Section 7.9 herein, unless the Company’s
shareholders have first approved thereof, no amendment of the Plan with respect
to any Named Executive Officer may be made which would increase the maximum
amount that can be paid to any one Participant under the Plan, change the
specified performance goal for payment of Final Awards, or modify the
requirements as to eligibility for participation in the Plan.
7.9 Possible Modifications. If, on the advice of the Company’s tax counsel, the
Committee determines that Section 162(m) of the Code and the Regulations
thereunder will not adversely affect the deductibility for federal income tax
purposes of any amount paid under the Plan by permitting greater discretion
and/or flexibility with respect to Award Opportunities granted to Named
Executive Officers pursuant to this Article 7, then the Committee may, in its
sole discretion, apply such greater discretion and/or flexibility to such Award
Opportunities as is consistent with the terms of this Plan, and without regard
to the restrictive provisions of this Article 7.
     In the event the Committee determines that compliance with Code Section
162(m) is not desired, then compliance with Code Section 162(m) will not be
required (for example, if such a determination is made, the performance measures
specified in Section 7.4 herein, need not be the only determinants of Final
Awards and subjective discretion may be applied to increase the Final Awards of
Named Executive Officers). Such determination may be made with respect to any or
all Award Periods. In addition, in the event that changes are made to Code
Section 162(m) to permit greater flexibility under the Plan, the Committee may
make any adjustments it deems appropriate.
Article 8. Rights of Participants
8.1 Employment. Nothing in the Plan shall interfere with or limit in any way the
right of the Company to terminate any Participant’s employment at any time, nor
confer upon any Participant any right to continue in the employ of the Company.
8.2 Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, or subject to any lien, directly, by
operation of law, or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge, and bankruptcy.

- 8 -



--------------------------------------------------------------------------------



 



Article 9. Change in Control
In the event of a Change in Control, defined in Section 3 of the H.J. Heinz
Company Fiscal Year 2003 Stock Incentive Plan, as amended from time to time
(“Change in Control”), each Participant shall be entitled to a pro rata payment
of his or her Target Incentive Award for the Award Period during which such
Change in Control occurs. Such proration shall be determined as a function of
the number of days within the Award Period prior to the effective date of the
Change in Control, in relation to three hundred sixty-five (365). Such amount
shall be paid in cash to each Participant within 30 days after the effective
date of the Change in Control; provided, however, that if such accelerated
payment would constitute “deferred compensation” (within the meaning of Code
section 409A), such accelerated payment shall occur only if the Change in
Control is also a “change in control” as defined in Treasury Regulation section
1.409A-3(i)(5), and, if such Change in Control is not also a “change in control”
as defined in Treasury Regulation section 1.409A-3(i)(5), such payment shall
occur at the same time as awards for active Participants are paid after the
completion of the Award Period.
Article 10. Amendments
     Subject to Articles 4, 5, 7, and 12 herein, the Committee may amend any or
all of the provisions of the Plan, or suspend or terminate it entirely;
provided, however, that no such action may adversely affect any rights or
obligations with respect to any awards theretofore made under the Plan without
the prior consent of the Participants affected.
Article 11. Miscellaneous
11.1 Governing Law. The Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.
11.2 Withholding Taxes. The Company shall have the right to require Participants
to remit to the Company an amount sufficient to satisfy any withholding tax
requirements or to deduct from all payments made pursuant to the Plan amounts
sufficient to satisfy withholding tax requirements.
11.3 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.
11.4 Costs of the Plan. All costs of implementing and administering the Plan
shall be borne by the Company.
11.5 Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

- 9 -



--------------------------------------------------------------------------------



 



Article 12. Compliance with Code Section 409A
To the extent that a separate deferral election under the Deferred Compensation
Plan pursuant to Section 5.1(b) or Section 5.1(c) is not offered to a
Participant with respect to Awards under the Plan, it is intended that the
Awards granted to Participants pursuant to this Plan shall not constitute
“deferrals of compensation” within the meaning of Code Section 409A and, as a
result, shall not be subject to the requirements of Code Section 409A. The Plan
is to be interpreted in a manner consistent with this intention.
Notwithstanding any other provision in this Plan, if a separate deferral
election is made by a Participant pursuant to Section 5.1(b), the deferral of
those Awards shall be governed by and subject to the rules of Code section 409A
and the “Deferred Compensation Plan.”
It is intended that amounts deferred pursuant to the provisions of this Plan
will not be taxable under Code section 409A. This Plan shall be interpreted and
administered, to the extent possible, in a manner that does not result in a
“plan failure” (within the meaning of Code section 409A(a)(1)) of this Plan or
any other plan or arrangement maintained by the Company. The Plan is designed to
comply with Code section 409A (without incurring penalties). In the event of an
inconsistency between the terms of the Plan and Code section 409A, the terms of
Code section 409A shall control.

- 10 -